Hemphill, Ch. J.
This was a suit by appellees, Brown and wife, (who were plaintiffs below,) to set aside a deed executed by them in favor of the defendant, James W. Moore, (the appellant,) on the ground that he procured it to be made to him by false and fraudulent representations, there being no consideration whatever for the conveyance.
The defendant averred that there was valuable consideration, the ingredients of which were enumerated in his answer, and further alleged that he had occupied the land in good faith under the conveyance, and had made valuable improvements.
Evidence was adduced to prove the respective allegations of the parties, and the Court, charging fully the law of the case, as it arose upon the issue and the facts, submitted the cause to the jury, with instructions to find for plaintiffs if their allegations were established by proof, but if the averments of the answer were sustained by the evidence, then to find for the defendant; and if the verdict was for plaintiffs, they were also to be allowed for the use and occupation of the land, de*131ducting from the amount such sum as should be allowed the defendant for permanent and valuable improvements.
The jury found for plaintiffs the land described in the petition, and for the defendant two hundred and fifty dollars for improvements.
Various errors are assigned, but there appears to be no substantial objection to the judgment of the Court. The evidence was conflicting, but it was for the jury to reconcile the discrepancies, and there was no such preponderance of evidence on either side, as would have authorized their verdict to be disturbed, whether given for plaintiffs or defendant.
The only question of any importance is in relation to the finding on behalf of defendant for his improvements. The defendant (who is appellant) contends that this is grossly erroneous, that if the deed was procured by him through fraud, he should not have been allowed anything for improvements, and that their finding for improvements is equivalent to a verdict that he was a possessor in good faith, and that if so, he is entitled, under the Statutes regulating the actions of trespass to try title, to various rights, such as that the writ of possession should not issue for twelve months, &c., which have not been allowed him in the judgment, and which could not be allowed upon the verdict of the jury.
But to this the sufficient answer is, that this was not an action of trespass to try title. It was a suit to annul and set asido a conveyance of lands, and the tribunal before which such suit is brought has, no doubt, competent authority to adjust the equities of the respective parties, irrespective of the Statutes referred to. The action for rescisión of contracts or conveyances does not come within the purview of these Statutes, and is consequently not controlled by them. And further, the judgment for the value of the improvements is against the plaintiffs. They have not appealed. They make no complaint ; and it is not for the defendant to complain of a finding in his favor.
Judgment affirmed.